 

Exhibit 10.1










Hasbro, Inc.


Performance Rewards Program


January 1, 2015








































Hasbro, Inc.
Performance Rewards Program


1.0
Background


1.1  Performance Rewards Program (PRP)



 
§Establishes standard criteria to determine plan eligibility, and overall
company, business area or region, and individual performance objectives.
     
§Provides the guidelines for the establishment of target awards as a percent of
annual earned salary based on worldwide band level.
     
§Plan pay-out is based on a combination of company, business area or region, and
individual performance.
     
§Performance objectives and goals are established to measure performance
achievement and may be based on one or a combination of the following: sales
(net revenues), operating margin and returns (free cash flow) for company and
business area or region performance, as well as an individual component.



1.2     Purpose
Hasbro, Inc., herein referred to as "the Company", has established this plan for
the purpose of providing incentive compensation to those employees who
contribute significantly to the growth and success of the Company's business; to
attract and retain, in the employ of the Company, individuals of outstanding
ability; and to align the interests of employees with the interest of the
Company's shareholders.


1.2.1  General Guideline
No employee of the Company has any legal entitlement to participate in the PRP
or to receive an award under the PRP.


1.3  Scope
The Plan is applicable to all subsidiaries and divisions of the Company,
including the Corporate group, on a worldwide basis.


1.3.1  Eligibility
Employees, as determined by management, whose duties and responsibilities
contribute significantly to the growth and success of the Company's business,
are eligible to participate in the Plan.  Eligibility will be determined by an
employee's broad band in accordance with the Company's method of job evaluation
as appropriate.  Eligibility to participate in the Plan does not guarantee the
receipt of an award under the Plan.


Unless otherwise required by law, if an employee is eligible to participate in
the Plan, the Sales Rewards Program, the High Growth Bonus Plan and/or any other
annual incentive plan implemented from time to time by the Company, such
employee may only participate in one plan per year, such plan as determined by
the Company in its sole discretion.





1.3.2 Exclusion of Senior Management Performance Plan Participants
Notwithstanding any of the above, those executive officers of Hasbro, Inc. who
are identified as participants under the Company's 2009 Senior Management Annual
Performance Plan (or any successor shareholder approved bonus plan) are not
eligible to participate in the PRP.  However, executive officers who are not
identified as participants in the 2009 Senior Management Annual Performance Plan
(or a successor plan) are eligible to participate in the Plan.





2.0      Incentive Award Levels


2.1     Target Incentive Award
Target awards are expressed as a percentage of earned salary for the plan year. 
For purposes of this Plan, earned salary means all base compensation for the
participant for the year in question, which base compensation shall include all
base compensation amounts deferred into the Company's retirement savings plan,
the Company's Non-Qualified Deferred Compensation Plan, and/or any similar
successor plans for the fiscal year and excludes any bonus or other benefits,
other than base compensation, for the plan year.  By design, these are the award
levels that plan participants are eligible to earn when they and their
applicable business units perform as expected (i.e., achieve their goals and
objectives).  Incentive target awards are determined by salary band and vary by
country.


2.2     Maximum Incentive Award
Under this incentive plan the maximum award for employees below band WW80 is
200% of the target award.  The maximum award for employees in band WW80 or above
is 300% of the target award.




3.0      Measures of Performance for 2015



3.1 Establishing Company and Business Area or Region Performance Targets

In the first quarter of the plan year, the Company's senior management
establishes the level of target performance for the year associated with each of
the Company and business area or region performance metrics.  Those target
levels are reviewed and approved by the Company's President and Chief Executive
Officer and by the Compensation Committee of the Company's Board of Directors
(the "Compensation Committee").


3.2     Overall Company Performance
Each PRP formula award contains a performance component related to overall
Hasbro company performance.  For 2015, the Company component is measured by
Sales, Operating Margin, and Returns.  Overall Company performance is determined
by individually assessing performance against goal for each metric, applying the
acceleration/deceleration scale, weighting each metric and summing the total.  
The weighting and definition of the overall Company measures are:


Measure
Definition
% of Company Measure
Sales (net revenues)
Third Party Gross Sales (after returns) less Sales Allowances plus Third Party
Royalty Income
40%
Operating Margin
Operating Profit divided by Net Revenues
40%
Returns (Free Cash Flow)
Net cash provided by operating activities – Capital Expenditures
20%



 
              Each metric, before the acceleration/deceleration scale is
applied, must achieve a threshold performance of 80% or no award is payable
under the metric that did not achieve threshold performance.


For example:
If sales is achieved at 100% of target (which results in 100% payout based on
the acceleration/deceleration scale) and operating margin is achieved at 85% of
target (which results in at 70% payout) but returns does not reach threshold
performance, then overall Company performance will only pay out on sales and
operating margin.  The aggregate weighted payout would be:


(100% x 40%) + (70% x 40%) + (0% x 20%) = 68%
Corporate payout would be 68%.




3.3     Individual Performance
 
Individual performance will be determined by the participant's supervisor and
approved by the Division/Subsidiary senior executive or Corporate functional
head, where appropriate.  It will be based upon actual job performance
consistent with goals/objectives outlined during performance reviews for the
plan year.


3.4     Business Area or Region Performance
 
Each business area or region, as determined under this program, will assess
performance based on Sales and Operating Margin specific to the business area or
region.  Unlike the Company component where an individual metric's failure to
reach the threshold performance of 80% does not impact another individual
metric's ability to reach the threshold performance and payout, for the business
area or region component, the individual performance of each metric must meet a
minimum threshold performance of 80%, before the acceleration/deceleration scale
is applied, or no award is payable for the business area or region component.
The weighting and definition of the business area or region component are:


Measure
Definition
% of Company Measure
Sales (net revenues) Growth
Third Party Gross Sales (after returns) less Sales Allowances plus Third Party
Royalty income
50%
 
Operating Margin
 
Operating Profit divided by Net Revenues
50%


 
Those jobs, which are corporate in nature will comprise the "Corporate" business
area or region and the performance for this component will be based on overall
Company performance as described in section 3.2, rather than the business area
or region measures outlined above in this Section 3.4.



3.4.1 Bonus formula metrics for employees in bands WW70 and below are used to
assess performance at the overall Company level, business area or region level
(where applicable), and individual level.



A portion of all PRP formulas will have metrics tied to Corporate performance
and individual performance.  The weighting of the Corporate component may be 1/3
or 2/3 (in the case of employees in the "Corporate" business area or region) of
the formula metric and the individual component will be weighted 1/3 of the
formula metric. Similarly, the business area or region component will be 1/3 of
the formula metric and used in formulas where appropriate.


Bonus formula metrics are subject to review annually by the CEO.



3.4.2 Bonus formula metrics for WW80 employees are based on the employee's role
and will be comprised of either 100% overall company performance with a personal
performance modifier (see note below) or be based on 40% overall company
performance and 60% business area or region performance with a personal
performance modifier (see note below).



*Definition of the personal performance modifier: Individual Management Business
Objectives (MBOs) are set before the end of Q1 of the plan year. These are
established between the WW80 employee and the CEO and/or COO.  Performance is
reviewed annually - if MBO's are exceeded, pay out can be up to 150% of formula
bonus; if MBO's are met, pay out can be up to 100% of formula bonus; if MBO's
are not met, pay out can be reduced to 0% of formula. Maximum bonus may not
exceed 300% of the target.




4.0
Development of Formula Incentive Award



At the end of the fiscal year, the overall Company and each business area or
region's actual performance for each financial component of the formula portion
of the bonus awards will be calculated (based on the Company's and each business
area or region's performance as of year-end) and approved by the Chief Financial
Officer, ("CFO").  Each metric of the business area or region (net revenue and
operating margin) must individually achieve a minimum performance of 80% against
target to qualify for business area or region component payout.  If one metric
achieves 80% or higher, and the other metric does not, the business area or
region component payout will be 0%.  An acceleration/deceleration scale will
then be applied to each individual metric as follows to develop the payout for
each metric:


 
Performance %
 
 
Payout Scale %
 
 
 
 
 
< 80%
 
 
0%
 
 
Minimum Performance 80%
 
 
80%
 
 
60%
 
 
For ever 1% below target, 2% decrease in award
 
 
100%
 
 
100%
 
 
Target performance = 100% payout
 
 
105%
 
 
115%
 
 
For every 1% above 100%, 2% increase in award
 
 
111%
 
 
134%
 
 
For every 1% above 110%, 4% increase in award
 
 
127%
 
 
200%
 
 
Maximum Payout
 



In contrast, for the Company component, the 80% threshold is applied to each
metric before the acceleration/deceleration scale is applied.  Each metric must
then achieve a threshold performance of 80% or no award is payable under the
metric that did not achieve the threshold performance.


The payout attributable to each metric will then be weighted and added to arrive
at the overall formula payout.


Illustrative examples of the development of a formula payout for a business area
or region component are as follows:


If business area or region revenue is achieved at 90% of target (which results
in an 80% payout based on the acceleration/deceleration scale) and operating
margin is at 65% (which is below 80% threshold), the business unit will not pay
out.   


or


If business area or region revenue is achieved at 90% target (which results in
an 80% payout), and operating margin is achieved at 85% target (which results in
a 70% payout) the aggregate weighted payout is:


                        (80% x 50%) + (70% x 50%) = 75% business unit payout


Once all of the business areas or regions have calculated the formula incentive
awards, the award pools by business areas or regions are developed.  These
business area/region award pools, combined with the formula incentive award at
the corporate level, will equal the aggregate of the formula incentive awards
for all eligible employees in the Company, including the budgeted individual
performance component for all eligible employees.
 
        4.1     Formula Award


The formula incentive award is a calculation of an award based on the actual
performance achieved by the overall Company, and each of its applicable business
area or region, as well as the budgeted individual performance percentage to be
applied across the Company as a whole.


Business area or region incentive pool dollars are derived from the aggregate of
the formula awards within the business area or region.



4.2 Formula Pool



The Company calculates, based on the Company's performance through the end of
the year, the performance at the corporate level, and for each business area or
region at the business area or region level, against the applicable performance
targets.  The Company also calculates, based on the Company's and its business
area or region's performance, the targeted total pool to be used for the year
for rewarding individual performances across the Company as a whole.  Those
pools as established (composed of the pools for the Company's performance, the
performance of each of the Company's business area or region, and for the total
individual performances across the Company) are aggregated.  Collectively these
amounts constitute one aggregate formula pool (referred to hereafter as the
"Formula Pool"), based on performance as of the end of the year, which the
Company will pay out to all participants in the PRP collectively for performance
during the year.


Although the Chief Executive Officer of the Company and the Compensation
Committee reserve the right to alter the Formula Pool after year end, but prior
to the actual payment of awards to participants in the PRP, it is expected that
such discretion will only be exercised in rare or extreme circumstances, and
that generally the entire Formula Pool, as it has been computed, will be paid
(absent any affirmative exercise of this discretion) out to the participants in
the PRP collectively following the closing of the year in question.



4.3 Additional Individual Performance Awards in Excess of the Formula Award



Following the end of the year, but prior to the payment of all awards under the
PRP with respect to the completed fiscal year, management of the Company may
determine to add additional funding to the plan to cover individual performance
awards for some employees or officers in excess of the amounts used to compute
the Formula Pool.  To the extent such determinations are made they are subject
to the approval of the appropriate management of the Company.  Collectively any
amounts set aside to reward individual performances and personal performance
multipliers across the Company beyond the aggregate amount reflected in the
Formula Pool will hereafter be referred to as the "Additional Individual
Performance Pool".  The aggregate amount of the Additional Individual
Performance Pool is subject to the approval of both the Chief Executive Officer
and the Compensation Committee.


4.4     Total Awards under the PRP


The aggregate of all payouts under the PRP shall consist of the sum of the
Formula Pool and the Additional Individual Performance Pool.  In addition to the
procedures set forth above, any performance awards recommended under the PRP
which exceed one times a participant's base salary must be reviewed and approved
by the Company's Chief Executive Officer.


4.5     Management Review


Payment of any award to an employee is subject to management's review.


§
For purposes of the PRP, management has the ability to review the proposed
payout of any award under the PRP to an eligible plan participant and to
determine whether such proposed payout should be adjusted.   In completing this
review, management has the option of providing a zero value payout to the
employee regardless of Company, business area, regional or individual
performance.  For participants that do not receive an award or that receive a
reduced award, the portion of such person's potential award that might have been
reflected in the Formula Pool will remain in the Formula Pool and be allocated
to other plan participants in the manner determined by management.



5.0           Removals, Transfers, Terminations, Promotions and Hiring
Eligibility


Except to the extent applicable legal requirements mandate a different result
for a Plan participant, the following scenarios will be dealt with under the
Plan in the manner set forth below.



5.1 Participants whose employment with the Company is terminated because of
retirement or disability:

 
§After the close of the plan year, but prior to the actual distribution of
awards for such year, may be awarded an incentive award for the plan year at the
discretion of the Chief Human Resource Officer.  For any such participant who is
not given an incentive award, the portion of such person's potential award that
might have been reflected in the Formula Pool will remain in the Formula Pool
and be allocated to other plan participants in the manner determined by
management.
     
§After the beginning, but prior to the close of the plan year, no award shall be
granted unless authorized at the discretion of the Chief Human Resource Officer.



5.2     Participants whose employment with the Company is terminated because
of death:

 
§After the close of the plan year, but prior to the actual distribution of
awards for such year, shall be awarded an incentive award for the plan year. 
Such payment will be made to the deceased employee's estate or designated
beneficiary.
     
§After the beginning, but prior to the close of the plan year, no award shall be
granted unless authorized at the discretion of the Chief Human Resource
Officer.  Any such payments will be made to the deceased employee's estate or
designated beneficiary.




5.3 Participants who resign for any reason after the close of the plan year but
prior to the distribution of awards for such year will not receive an incentive
award.  For any such participant, the portion of such person's potential award
that might have been reflected in the Formula Pool will remain in the Formula
Pool and be allocated to other plan participants in the manner determined by
management if the planning budgets have already been established.



5.4     Participants who are discharged from the employ of the Company or any
of its subsidiaries for cause or for any offense involving moral turpitude or
an offense involving breach of the fiduciary duty owed by the individual to the
Company will not be entitled to an award for any plan year.  For any such
participant, the portion of such person's potential award that might have been
reflected in the Formula Pool will remain in the Formula Pool and be allocated
to other plan participants in the manner determined by management.



5.5 Participants who are discharged from the employ of the Company or any of its
subsidiaries due to any reason other than the ones enumerated above, including,
without limitation, participants who are discharged due to job elimination:




 
§After the close of the plan year, but prior to the actual distribution of
awards for such year, may be awarded an incentive award for the plan year.  No
award shall be granted unless authorized at the discretion of the Chief Human
Resource Officer.  For any such participant who is not given an incentive award,
the portion of such person's potential award that might have been reflected in
the Formula Pool will remain in the Formula Pool and be allocated to other plan
participants in the manner determined by management.
     
§After the beginning, but prior to the close of the plan year, the participant
is no longer eligible for that year.  However, a discretionary award may be
granted by the Chief Human Resource Officer.
   

5.6 Participants under statutory or contractual notices as may be required by
applicable law:




 
§On December 31st of the plan year, may be awarded an incentive award for the
plan year.  Except as may be required by applicable laws, no award shall be
granted unless authorized at the discretion of the Chief Human Resource
Officer.  For any such participant who is not given an incentive award, the
portion of such person's potential award that might have been reflected in the
Formula Pool will remain in the Formula Pool and be allocated to other plan
participants in the manner determined by management.
     
§Which ends prior to the close of the plan year shall not be eligible for an
incentive award for that plan year.  However, a discretionary award may be
granted by the Chief Human Resource Officer.




5.7 Participants transferred during the plan year from one division of the
Company to another will be eligible to receive an award (subject to achievement
of the requisite organizational and individual performance) through the division
in which he or she is employed at the end of the plan year, but the award amount
may be based on the performance made in each division in which the individual
was employed during the year.




5.8 Employees hired during the plan year must be actively employed on or before
October 1st of the plan year to participate in the bonus for that plan year. 
Awards will be made based upon the employee's earned salary during the period of
their employment with the Company during the plan year.




5.9 The eligibility for an award and plan status of employees who remain
employed with the Company during the plan year but whose change in employment
status through promotion or reclassification affects their level of
participation:




 
§Prior to October 1st of the plan year, will participate at the level consistent
with the promotion or reclassification.
 
§After October 1st but prior to the close of the plan year, will participate at
the level consistent with their classification prior to the promotion or
reclassification.




5.10 The eligibility for an award and plan status of employees who remain
employed with the Company during the plan year but whose change in employment
status through demotion affects their level of participation will be determined
by the Chief Human Resource Officer.



6.0           Administration of the Plan


6.1     Amendments to the Plan (Contingency Clause)
The Chief Executive Officer and the Compensation Committee of the Board of
Directors reserve the right to interpret, amend, modify, or terminate the Plan
in accordance with changing conditions at any time in their sole discretion.


6.2     Incentive Award Distribution
Incentive awards, when payable, shall be paid as near to the close of the
company's fiscal year as may be feasible.  In furtherance of the preceding
sentence, any incentive awards under the Plan will be paid no later than the
date allowable to insure tax deductibility in the year of accrual, which in the
case of the United States is March 15, 2015.  Participants in the Plan must be
employed at the time of award distribution in order to receive bonus payments,
except as provided in Section 5.0.


                          No individual has the rights to receive an award until
it has been approved and
                          distributed in accordance with the provisions of this
plan.


6.3     Non-Assignment of Awards
Participants eligible to receive incentive awards shall not have any right to
pledge, assign, or otherwise dispose of any unpaid or projected awards.


6.4     Deferral of Awards
Participants eligible to defer incentive awards through the Deferred
Compensation Program (DCP) may elect to do so during the annual DCP enrollment.


6.5     Clawback of Awards
By accepting any incentive compensation under the Plan the participant hereby
acknowledges and agrees that (i) any incentive compensation the participant is
awarded is subject to the Company's Clawback Policy, which was adopted by the
Company's Board of Directors in October 2012, and (ii) any incentive
compensation the participant is awarded will be subject to the terms of such
Clawback Policy, as it may be amended from time to time by the Board in the
future.  Such acknowledgement and agreement was a material condition to
receiving any incentive compensation under the Plan, which would not have been
awarded to the participant otherwise. 



6.6 Stock Ownership

Additionally, the participant acknowledges and agrees that if the participant is
now, or becomes subject in the future to, the Hasbro, Inc. Executive Stock
Ownership Policy, effective as of March 1, 2014 as it may be amended from time
to time by the Board in the future (the "Stock Ownership Policy"),  then the
receipt of any incentive compensation under the Plan is contingent upon the
participant's compliance with the terms of the Stock Ownership Policy, including
without limitation, the requirement to retain an amount equal to at least 50% of
the net shares received as a result of the exercise, vesting or payment of any
equity awards granted until the Participant's applicable requirement levels are
met.  Failure to comply with the Stock Ownership Policy may, in the Company's
sole discretion, result in the reduction or total elimination of any incentive
compensation that otherwise might be payable under the Plan, and/or result in
the Company determining to substitute other forms of compensation, such as
equity, for any award the participant otherwise might have received under the
Plan.







 